MEMORANDUM2
Gregory David and Trevor John Dickinson appeal pro se the district court’s denial of their “Motion to Vacate Arbitration Award.” Because no arbitration award *803has been issued by the International Chamber of Commerce in Switzerland, and because the district court has not issued a final, appealable order, we lack jurisdiction over this appeal. See 28 U.S.C. § 1291.
DISMISSED.

. This disposition is net appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.